Citation Nr: 0910999	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral ankle disabilities.

2. Entitlement to service connection for bilateral ankle 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1953 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for right and left ankle disabilities.


FINDINGS OF FACT

1.  The claim for service connection for bilateral ankle 
disabilities was previously denied in an April 1978 rating 
decision.   The RO and the Board declined to reopen the 
claims several times thereafter, most recently in May 1997 on 
the issue of entitlement to service connection for a right 
ankle disability.  The Veteran was notified of each of these 
decisions, but failed to perfect an appeal.

2.  The evidence received since the last final denial in May 
1997 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  The Veteran's current bilateral ankle arthritis first 
manifested during his period of active service, and arthritis 
of the bilateral ankles was present to a degree of 10 percent 
or more within one year of separation from service.


CONCLUSIONS OF LAW

1.  The April 1978 and May 1997 decisions that respectively 
declined to reopen the previously denied claim for service 
connection for bilateral ankle disabilities are final.  
38 U.S.C.A. §§ 7104(b); 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 
(2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral ankle 
disabilities.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  Bilateral ankle arthritis was incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1137, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for bilateral ankle disabilities in January 1978 
and in April 1978.  By a June 1993 rating decision, the RO 
denied the Veteran's claim to re-open the previously denied 
claim of entitlement to service connection for a right ankle 
disability, and the Board subsequently denied the Veteran's 
appeal on this issue in May 1997.  Although the RO determined 
in a May 2003 rating decision that new and material evidence 
sufficient to reopen the claim for bilateral ankle 
disabilities had not been submitted, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The claim for service connection for bilateral ankle 
disabilities was previously denied in an April 1978 rating 
decision.  The RO and the Board declined to reopen the claim 
for a right ankle disability in June 1993.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the April 1978 and May 1997 decisions became 
final because the Veteran did not file a timely appeal 
thereafter. 

The claim of entitlement to service connection for bilateral 
ankle disabilities may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in January 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decisions consisted of the Veteran's service medical records, 
a VA examination, post-service treatment records, and the 
Veteran's own statements.  The RO found that the Veteran's 
bilateral ankle disabilities were not incurred in or 
aggravated by his period of active service.  Accordingly, the 
claim was denied.  

The Veteran applied to reopen his claim for service 
connection in January 2003.  The Board finds that the 
evidence received since the last final decision in April 1978 
for the left ankle disability, and in May 1997 for the right 
ankle disability, is not cumulative of other evidence of 
record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating his claim.

Newly received evidence includes a November 2003 statement 
from the Veteran's podiatrist, in which the podiatrist 
implied that the Veteran's current bilateral ankle 
disabilities to in-service incidents in which the Veteran 
injured both his right and left ankles on separate occasions.  
The physician considered the Veteran's statements, as well as 
a review of his service treatment records, including two 
records of X-ray examination.  The Board finds that this 
statement, to the extent it suggests that there is a nexus 
between the Veteran's current bilateral ankle disabilities to 
his period of active service, serves as evidence that is both 
new and material.  The opinion has been presumed credible for 
the purpose of determining whether to reopen the claim.  The 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.   New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for bilateral 
ankle disabilities is reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
appellant with the laws and regulations pertaining to 
consideration of the claim on the merits.  Also, the 
appellant provided arguments at a hearing before a Decision 
Review Officer in October 2006 addressing his claim on the 
merits.  The RO considered his claim on the merits in the 
rating decision, statement of the case, and supplemental 
statements of the case.  Given that the appellant had 
adequate notice of the applicable regulations, the Board 
finds that the Veteran would not be prejudiced by the Board's 
review of the merits of the claim at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

The Veteran contends that his current ankle disabilities are 
related to injuries he sustained while in service.  He 
contends that his right ankle was injured when he fell from 
the back of an expando van during a field exercise.  He 
contends that he injured his left ankle when, as part of his 
duties, he was inspecting a 50-foot tower and fell 
approximately 17 to 18 feet from the ground,  sustaining a 
fracture of the ankle.  

Service treatment records reflect that in June 1956, the 
Veteran sustained a sprain to his left foot ten days 
previously, for which he had been treated for at the 
hospital.  However, because his foot had remained swollen and 
tender, and his unit was going on a field maneuver for which 
he was not medically fit, he was admitted to the hospital for 
further treatment.  Physical examination revealed mild 
edematous swelling over the bases of the 4th and 5th 
metatarsal with a moderate degree of pain on manipulation or 
weight-bearing.  A review of previous X-rays revealed no 
evidence of a fracture.  The assessment was left foot strain.  
The Veteran was instructed to rest from his usual duties.  He 
was noted to have improved rapidly and was discharged four 
days later, without restrictions. 

In October 1974, the Veteran reported that he had sprained 
his right ankle four days previously when he had stepped in a 
hole.  There was ligamental tenderness and moderate swelling.  
X-ray examination was negative for a fracture, but showed 
some calcification.  The impression was a right ankle sprain.  
A short leg walking cast was applied and he was placed on 
physical profile for 14 days.  In early November 1974, the 
pain and swelling was noted to have gone down and the Veteran 
was placed on physical profile instead for three days with 
instructions not to do any running.  

In March 1976, the Veteran complained of problems with both 
of his ankles turning and swelling.  There was +1 edema in 
the lower legs.  Both ankles were somewhat painful on range 
of motion, with no crepitus.  A January 1976 X-ray 
examination was considered, which revealed thickening of the 
tibial cortex between the fibular area of the right ankle.  
This was noted as possibly a variant of normal.  It appeared 
that there might have been an old fracture of the tips of the 
tibia and fibula.  The left ankle had some thickening of the 
cortex of the distal tibia between the fibula, possibly in 
the inter-osseous area.  No other abnormalities were seen.  
The Veteran was placed on physical profile for 60 days for 
arthritis of both ankles, with instructions of no marching or 
running.  May 1997 retirement examination revealed no 
abnormalities of the right ankle.

Upon retirement from service in May 1977, the Veteran filed a 
claim of entitlement to service connection for a bilateral 
ankle disabilities.  On September 1977 VA examination, the 
Veteran reported that ever since he injured his ankles, they 
were more susceptible to twisting and spraining and sometimes 
swelled a day or two.  He stated that prolonged standing or 
jogging made his ankles ache, his left worse than his right.  
On physical examination, the Veteran had a steady gait with 
no limping.  Both ankles demonstrated no tenderness or 
instability to direct manipulation.  The ankles had full 
range of motion with good strength.  The impression was, by 
history only, suspected fractures of both ankles.  There was 
no clinical evidence of bone or joint pathology in either 
ankle.

The Veteran underwent an orthopedic examination again in 
March 1978.  At that time, he complained of pain and swelling 
of both ankles with prolonged standing and walking.  X-ray 
examination showed calcification of the interosseous membrane 
of the ankles, bilaterally.  There were bilateral heel spurs 
and spurs at the insertion of the Achilles tendon.  There was 
very mild degenerative joint disease seen in the ankles, 
bilaterally.  The assessment was post-traumatic arthritic 
changes of both ankles and heel spurs of both ankles, all of 
which were symptomatic in accordance with prolonged standing 
or walking. 

In November 2003, the Veteran's private orthopedist submitted 
a statement implying that the Veteran's current degenerative 
arthritis is related to the injures he sustained in military 
service.   He suggested that the Veteran's current 
limitations, which included limited ambulation and a limited 
ability to stand for a prolonged period of time, as well as 
chronic edema and ankle pain due to his arthritis, were due 
to an ankle fracture that occurred in 1968.  The physician 
based this statement  on the Veteran's statements and review 
of the Veteran's 1976 X-ray, at which time he was shown to 
have arthritis of both ankles, with possible residual effects 
of high ankle fracture.  The physician also reviewed the 
Veteran's 1978 post-service X-ray, which demonstrated 
bilateral ossification of the inter-osseous membrane and 
bilateral calceneal spurring.

In October 2006, the Veteran testified before a DRO that he 
had continuously sought treatment for his bilateral ankle 
disabilities since separating from service, and that he had 
been treated by a private orthopedist over the past few 
years. 

After a review of the record, the Board finds that the 
evidence in this case supports the Veteran's claim for 
service connection for his bilateral ankle arthritis as a 
chronic disease on a presumptive basis under 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  The Board observes that by VA 
examination report dated in March 1978, within one year of 
the Veteran's separation from service in May 1977, the 
Veteran was diagnosed with arthritis of both ankles in 
conjunction with what were described as contemporaneous X-
ray.  The examiner opined that his bilateral ankle arthritis 
would be symptomatic upon prolonged standing and walking, and 
that "jobs related to prolonged standing/walking will 
further exacerbate his symptoms."  Current medical evidence 
indicates that the Veteran continues to suffer from bilateral 
ankle arthritis.

Therefore, the Board concludes that upon resolution of 
reasonable doubt in favor of the veteran (See 38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990)), the medical evidence demonstrates that the Veteran 
currently suffers from bilateral ankle arthritis, and that he 
suffered from bilateral ankle arthritis to a degree of 10 
percent or more within one year of separation from service.  
Accordingly, presumptive service connection for the chronic 
bilateral ankle arthritis under provisions of 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a), is granted.


ORDER

The claim for service connection for bilateral ankle 
disabilities is reopened. 

Service connection for bilateral ankle arthritis is granted. 


____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


